DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Claim 10 are amended in the reply filed on 11/24/2021; Claims 13-17 are added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied reference Golovchenko and Hadidi as well as previously relied on references below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
First plate-like member (test piece 3p of focus ring 3, see para. [0075]) in claim 8;
Second plate-like member (test piece 12p of electrostatic chuck 12, see para. [0075]) in claim 8.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Applicant is advised that should claim 8 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 12, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0042926 to “Ishikawa” in view of US 2013/0075253 to “Hadidi.”
Claim 10: Ishikawa discloses a substrate processing apparatus including a focus ring (120 [focus ring], Fig. 2-3), which is provided on an outer side of a substrate (W [wafer]) mounted on the mounting stage (20 [mounting table]) and contacts the mounting stage (20) through a heat transfer sheet (130/122a/122b), wherein the heat transfer sheet (130/122a/122b, Fig. 3) is formed of a plurality of layers (130/122a/122b), wherein the plurality of layers (130/122a/122b) includes a heat insulating layer (130 [heat insulating layer]) considered capable of having thermal conductivity lower than thermal conductivity of the focus ring (120, see para. [0043] where 130 is made of quartz, which is less thermal conductivity than 120 which is made of silicon or silicon carbide {para. [0028]}, as already taught in instant specification, and intrinsic properties of these materials), the heat insulating layer (130, Fig. 3) directly contacts the focus ring (120, see para. [0039]). 
Ishikawa discloses an adhesive layer (122b [second polymer sheet], see para. [0035]) considered capable of having adhesiveness higher than adhesiveness of the heat insulating layer (see para. [0037] where 122b has adhesiveness being made of silicon resin, and 130, made of quartz is intrinsically less adhesive than the resin), and the adhesive layer (122b) contacting the mounting stage (20, see Fig. 2-3); a follow layer (122a [first polymer sheet]) provided between the heat insulating layer (130) and the 
Regarding “heat transfer sheet formed…,” It is noted that claim 1 contains product by process limitations, and thus determination of patentability is based on the product itself and not on the method of its production (see MPEP 2113).
The apparatus of Ishikawa does not explicitly disclose wherein materials of the adhesive layer and the follow layer are different. Yet, it is noted that Applicant’s specification discloses the same list of materials for the adhesive layer and the follow layer (see para. [0050], 0051]).
Hadidi teaches two layers (210 and 220, Fig. 2) which can be coated on a ring (para. [0027]) can be two different materials (see para. [0027, 0028]) for the purpose of improving adhesion (para. [0027]) or reducing thermal stress if there is too great a difference in coefficients of thermal expansion (para. [0028]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the material requirements of Ishikawa with the optimization of Hadidi with motivation to improve adhesion and/or 
Claim 11: (Cancelled).
Claim 12: The apparatus of Ishikawa discloses wherein a sidewall of the follow layer (122a, Fig. 2-3, Ishikawa) is exposed to an outer side (interpreted as outer side of the mounting table).
Claims 1-2: (Cancelled). 
Claim 3: The apparatus of Ishikawa discloses wherein the plurality of layers (130/122a/122b, Fig. 2-3, Ishikawa) are provided on a surface of the mounting stage (20), or a surface of the heat transfer sheet opposite to the surface of the mounting-stage, or are provided as an internal interlayer of the heat transfer sheet.
Claim 5: The apparatus of Ishikawa discloses wherein the heat insulating layer (130, Fig. 2-3, Ishikawa) includes at least a high-polymer material, zirconia, quartz, silicon carbide, and silicon nitride (see para. [0040] where multiple on this list is disclosed).
Claims 4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claims 10, 12, 3, 5 above, in view of US 2012/0281334 to “Sasaki.”
Claim 4: The apparatus of Ishikawa does not disclose wherein thermal conductivity of the heat insulating layer is 2.2 (W/m-K) or lower.
Sasaki discloses wherein thermal conductivity of the heat insulating layer (23, Fig. 1, Sasaki) is 2.2 (W/m-K) or lower (see para. [0051] where it is greater than 1 W/mk 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirements as taught by Sasaki with motivation to rapidly transmit heat to the focus ring.
Claim 7:  The apparatus of Ishikawa discloses the adhesive layer (122b, Fig. 2-3, Ishikawa) is formed of a silicon material. It does not disclose it is formed by any one of silicone gum, a silicone resin, and a cross-linking agent.
Sasaki discloses wherein the adhesive layer (28, Fig. 1, Sasaki) is formed by any one of silicone gum, a silicone resin, and a cross-linking agent (see para. [0054] where silicone resin is disclosed, and it is noted that silicone is misspelled throughout the reference, will be referred to as silicon/silicone), for the purpose of having an excellent plasma resistance (para. [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the material requirement as taught by Sasaki with motivation to have an excellent plasma resistance.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claims 10, 12, 3, 5 above, in view of US 2008/0214769 to Pohl et al (“Pohl”).
Claim 6:
However Pohl discloses wherein an adhesive layer has a ratio of hardness represented by Ascar C of 17 or smaller (see para. [0024] where Asker C is 5-10) for the purpose of being easy to remove from a component and is reversibly deformable, and sticks to component of many types (see para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hardness requirement taught by Pohl with motivation to be easy to remove from a component and is reversibly deformable, and stick to component of many types.
Claims 8, 9, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claims 10, 12, 3, 5 above and further in view of US 2002/0058144 to Mori et al (“Mori”) in view of US 2012/0247954 to Yamawaku et al (“Yamawaku”) and US 2012/0281334 to Sasaki et al (“Sasaki”).
Claims 8, 9, 15, 17: The apparatus of Ishikawa does not disclose wherein the heat transfer sheet has a predetermined pulling property, wherein the adhesive layer is formed by any one of silicone gum, a silicone resin, and a cross-linking agent, and wherein a ratio Y of pulling force relative to an amount X of displacement of the heat transfer sheet is in a range of 0.1 N/mm < Y < 50 N/mm in a case where the amount X of displacement is in a range of 0mm < X < 0.3 mm, the ratio Y being obtained by conducting a test of pressing the heat transfer sheet interposed between a first plate-like member containing silicon and a second plate-like member containing aluminum; subsequently gripping one end of the first plate-like member by a first clamp and gripping one end of the second plate-like member by a second clamp at a position opposite to the first clamp; and 
Mori discloses (claim 8, 15, 17) a sheet (300 [test specimen], Fig.13-15) having a predetermined pulling property (pulling force, see para. [0049]), wherein a ratio Y of pulling force relative to an amount X of displacement of the heat transfer sheet is in a range being obtained by conducting a test (see para. [0049]) for the purpose of selecting a material with can conform to such a characteristic via obtaining a sheet having two or more kinds of laminate materials having different properties (para. [0047]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulling property as taught by Mori with motivation to select a material with can conform to such a characteristic via obtaining a sheet having two or more kinds of laminate materials having different properties.
However Mori does not explicitly disclose the sheet is a heat transfer sheet, pressing the heat transfer sheet interposed between a first plate-like member containing silicon and a second plate-like member containing aluminum;
Yamawaku discloses a sheet (7/6 [heat transfer member, Fig. 6-7) is a heat transfer sheet (7/6), considered capable of pressing the heat transfer sheet interposed between a first plate-like member (5 [focus ring]) containing silicon (see para. [0040]) and a second 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate two plate like members and the kind of sheet to be a heat transfer sheet, and to press the heat transfer between the two members as taught by Yamawaku with motivation to 
 The apparatus of Mori in view of Yamawaku does not explicitly disclose of subsequently gripping one end of the first plate-like member by a first clamp and gripping one end of the second plate-like member by a second clamp at a position opposite to the first clamp; and subsequently fixing one clamp from among the first clamp and the second clamp and pulling another clamp other than the one clamp at a speed. 
However Mori teaches clamping both ends of the specimen and carrying out a tensile test of the specimen for the purpose of determining a pulling force or elongation (see para. 0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the test and clamping configuration as taught by Mori with motivation to determine a pulling force or elongation. 
The apparatus of Mori in view of Yamawaku does not disclose (claim 8, 15, 17, remainder) the displacement in a range of 0.1 N/mm < Y < 50 N/mm in a case where the amount X of displacement is in a range of 0 mm < X < 0.3 mm, the ratio Y; of 0.1  (claim 9) wherein the ratio Y of pulling force relative to an amount X of displacement of the heat transfer sheet is in a range of 0.1 N/mm < Y < 50 N/mm in a case where the amount X of displacement is in a range of 0 mm < X < 0.23 mm, and wherein the fluctuation of the pulling force is in a range of ±15% of the median value of pulling force within the range of the amount X of 0 mm < X < 0.23 mm.
Yet Mori teaches a length by width displacement (see para. [0049]) and the material is a resin material with other multiple layers (see para. [0079-0080]), and regarding the tensile tests, the speeds and displacement are disclosed (see para. [0049]). It is noted that the sheet materials are not disclosed or recited in the claim. 
The apparatus of Mori in view of Yamawaku does not explicitly disclose wherein the sheet includes an adhesive layer, wherein the adhesive layer is formed by any one of silicone gum, a silicone resin, and a cross-linking agent.
Sasaki discloses wherein the adhesive layer (28, Fig. 1, Sasaki) is formed by any one of silicone gum, a silicone resin, and a cross-linking agent (see para. [0054] where silicone resin is disclosed, and it is noted that silicone is misspelled throughout the reference, will be referred to as silicon/silicone), for the purpose of having excellent plasma resistance (para. [0054]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the adhesive layer as taught by Sasaki with motivation to have excellent plasma resistance.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Hadidi as applied to claims 10, 12, 3, 5 above, in view of US 2007/0262050 to Golovchenko.
Claim 13: The apparatus of Ishikawa does not disclose a thermal diffusion layer that has a function of dispersing heat in a direction parallel to the plurality of layers, the thermal diffusion layer being formed on at least one surface of the heat transfer sheet or an internal interlayer of the heat transfer sheet. Yet Ishikawa already teaches the multiple layers as rejected above. 
Golovchenko teaches that a thermal diffusion layer (“double-sided carbon tape,” or similar, para. [0019]) can be employed for the purpose of ensuring that the structure makes good thermal, electrical, and mechanical contact with the structure holder (para. [0019]). In this case, the structure and structure holders would necessarily be the multiple layers taught by Ishikawa. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal diffusion layer taught by Golovchenko with motivation to ensure that the structure makes good thermal, electrical, and mechanical contact with the structure holder.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Hadidi and Pohl as applied to claim 6 above, in view of US 2007/0262050 to Golovchenko.
Claim 14: The apparatus of Ishikawa does not disclose a thermal diffusion layer that has a function of dispersing heat in a direction parallel to the plurality of layers, the thermal diffusion layer being formed on at least one surface of the heat transfer sheet or an internal interlayer of the heat transfer sheet. Yet Ishikawa already teaches the multiple layers as rejected above. 
Golovchenko teaches that a thermal diffusion layer (“double-sided carbon tape,” or similar, para. [0019]) can be employed for the purpose of ensuring that the structure makes good thermal, electrical, and mechanical contact with the structure holder (para. [0019]). In this case, the structure and structure holders would necessarily be the multiple layers taught by Ishikawa. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thermal diffusion layer taught by Golovchenko with motivation to ensure that the structure makes good thermal, electrical, and mechanical contact with the structure holder.
Claim 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Hadidi and Pohl as applied to claim 6 above and further in view of US 2002/0058144 to Mori et al (“Mori”) in view of US 2012/0247954 to Yamawaku et al (“Yamawaku”) and US 2012/0281334 to Sasaki et al (“Sasaki”).
Claim 16: The apparatus of Ishikawa does not disclose wherein the heat transfer sheet has a predetermined pulling property, wherein the adhesive layer is formed by any one of silicone gum, a silicone resin, and a cross-linking agent, and wherein a ratio Y of pulling force relative to an amount X of displacement of the heat transfer sheet is in a range of 0.1 N/mm < Y < 50 N/mm in a case where the amount X of displacement is in a range of 0mm < X < 0.3 mm, the ratio Y being obtained by conducting a test of pressing the heat transfer sheet interposed between a first plate-like member containing silicon and a second plate-like member containing aluminum; subsequently gripping one end of the first plate-like member by a first clamp and gripping one end of the second plate-like member by a second clamp at a position opposite to the first clamp; and subsequently fixing one clamp from among the first clamp and the second clamp and pulling another clamp other than the one clamp at a speed of 0.1 mm/min to 0.5 mm/min on a side opposite to the fixed one clamp by N times where 2 < N, and wherein fluctuation of the pulling force is in a range of +25% of a median value of pulling force within the range of the amount X of 0 mm < X < 0.3 mm.
Mori discloses 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the pulling property as taught by Mori with motivation to select a material with can conform to such a characteristic via obtaining a sheet having two or more kinds of laminate materials having different properties.
However Mori does not explicitly disclose the sheet is a heat transfer sheet, pressing the heat transfer sheet interposed between a first plate-like member containing silicon and a second plate-like member containing aluminum;
Yamawaku discloses a sheet (7/6 [heat transfer member, Fig. 6-7) is a heat transfer sheet (7/6), considered capable of pressing the heat transfer sheet interposed between a first plate-like member (5 [focus ring]) containing silicon (see para. [0040]) and a second plate-like member (3 [placing table]) containing aluminum, for the purpose of serving to adjust a potential difference between the wafer and the focus ring (see para. [0043]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate two plate like members and the kind of sheet to be a heat transfer sheet, and to press the heat transfer between the two members as taught by Yamawaku with motivation to 
 The apparatus of Mori in view of Yamawaku does not explicitly disclose of subsequently gripping one end of the first plate-like member by a first clamp and gripping one end of the second plate-like member by a second clamp at a position opposite to the first clamp; and subsequently fixing one clamp from among the first 
However Mori teaches clamping both ends of the specimen and carrying out a tensile test of the specimen for the purpose of determining a pulling force or elongation (see para. 0048]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the test and clamping configuration as taught by Mori with motivation to determine a pulling force or elongation. 
The apparatus of Mori in view of Yamawaku does not disclose the displacement in a range of 0.1 N/mm < Y < 50 N/mm in a case where the amount X of displacement is in a range of 0 mm < X < 0.3 mm, the ratio Y; of 0.1 mm/min to 0.5 mm/min on a side opposite to the fixed one clamp by N times where 2 < N, and wherein fluctuation of the pulling force is in a range of ±25% of a median value of pulling force within the range of the amount X of 0 mm < X < 0.3 mm.
Yet Mori teaches a length by width displacement (see para. [0049]) and the material is a resin material with other multiple layers (see para. [0079-0080]), and regarding the tensile tests, the speeds and displacement are disclosed (see para. [0049]). It is noted that the sheet materials are not disclosed or recited in the claim. 
The apparatus of Mori in view of Yamawaku does not explicitly disclose wherein the sheet includes an adhesive layer, wherein the adhesive layer is formed by any one of silicone gum, a silicone resin, and a cross-linking agent.
Sasaki discloses wherein the adhesive layer (28, Fig. 1, Sasaki) is formed by any one of silicone gum, a silicone resin, and a cross-linking agent (see para. [0054] where silicone resin is disclosed, and it is noted that silicone is misspelled throughout the reference, will be referred to as silicon/silicone), for the purpose of having excellent plasma resistance (para. [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718